Citation Nr: 0200363	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  95-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in the 
August 1981 rating decision that denied service connection 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to May 9, 1985, 
for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1966 to May 1969, to 
include a period of combat duty served in the Republic of 
Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In a decision 
dated in July 1997, the Board, inter alia, denied assignment 
of an earlier effective date for the grant of service 
connection for PTSD.  The Board included discussion of 
whether there was CUE in a prior RO decision dated in August 
1981.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), which, vacated the 
portion of the Board's July 1997 decision pertinent to 
entitlement to an earlier effective date for the grant of 
service connection for PTSD.  The Court remanded for further 
action consistent with its September 1999 Order.  The Court 
specifically cited the need for further reasons and bases 
relevant to the veteran's CUE contentions and relevant to 
liberalizing law, pertaining to the establishment of service 
connection for PTSD, which was extant at the time of the 
August 1981 RO decision.  The case now returns to the Board 
subsequent to its April 2000 remand, the RO having 
adjudicated the CUE matter and the veteran having perfected 
an appeal to that matter.


FINDINGS OF FACT

1.  By rating decision dated in August 1981, the RO denied 
the veteran's initial claim of entitlement to service 
connection for PTSD and provided him with a copy of his 
appellate rights, at his address of record, in September 
1981.

2.  As the veteran failed to timely appeal, the August 1981 
RO decision became final.

3.  At the time of the August 1981 RO decision there was no 
competent diagnosis of PTSD of record.

4.  The August 1981 RO decision was consistent with and 
supported by the existing record and legal authority.

5.  On May 9, 1985, the RO received a request to reopen the 
claim of entitlement to service connection for PTSD.

6.  By rating decision dated in May 1986, the RO established 
service connection for PTSD, effective May 9, 1985.

7.  The RO was not in possession of any 
communication/evidence between August 1981 and May 9, 1985, 
that can reasonably be construed as a formal or informal 
claim of entitlement to VA compensation benefits based on 
PTSD.


CONCLUSIONS OF LAW

1.  No CUE exists in the August 1981 RO decision denying 
entitlement to service connection for PTSD.  38 C.F.R. 
§ 3.105(a) (2000).

2.  The criteria for assignment of an effective date prior to 
May 9, 1985, for the grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in the Republic of Vietnam and is in 
receipt of awards and decorations, to include the Combat 
Infantryman's Badge, indicative of combat.  His service 
medical records are negative for diagnosis of PTSD.  At 
discharge the veteran complained of having or having had 
nervous trouble and trouble sleeping.  The May 1969 report of 
examination at separation reflects that the veteran's 
psychiatric status was found to be normal.  

In 1969 the veteran filed a claim for VA benefits based on 
residuals of a fragment wound to the right thigh, malaria and 
hemorrhoids.  He did not mention psychiatric disability at 
that time.

A March 1978 private medical statement shows treatment of the 
veteran for complaints of recurrent headaches and nightmares 
relating to Vietnam experiences; the veteran was referred to 
a psychiatric social services agency.  

A January 1981 medical statement indicates the veteran was 
seen for recurrent headaches and nightmares relating to the 
Vietnam war; no psychiatric diagnosis was offered.

In February 1981, the RO received the veteran's initial claim 
of entitlement to service connection for a psychiatric 
disability.  

A June 1981 statement from a psychiatrist reflects that the 
veteran was emotionally stable, with appropriate affective 
responses and clear thinking, judgment and intellectual 
competence.  The veteran was noted to be angry about 
treatment he received for his right thigh disorder.  The 
psychiatrist indicated he had conferred with another treating 
physician who in turn opined the veteran had no significant 
evidence of emotional problems related to his condition.  The 
psychiatrist concluded that there were no emotional-
psychological contraindications to completion of a surgical 
procedure.

An August 1981 medical statement was considered.  Such 
reflects that the veteran underwent VA, fee-basis 
neurological evaluation for complaints of recurrent 
headaches.  At the time of the evaluation, the veteran 
reported that the headaches were not a significant problem, 
but indicated he had flashbacks of Vietnam experiences when 
he attempted to go to sleep.  He reported sleep disturbances, 
in the form of night sweats, intermittent wakefulness and 
minimal headaches.  The examiner reported that the veteran 
did not have neurologic phenomena as a consequence of these 
symptoms and noted that the veteran's family did not report 
significant emotional factors in commenting on his medical 
history.  On examination, the veteran's mental status was 
described as unremarkable.  The impression, in pertinent 
part, was sleep disturbance of a mixed type partially due to 
pain phenomena, and also due to flashback tendencies from his 
Vietnam experience.  The opinion was that there was no 
impairment that was truly disabling.

In a rating decision dated in August 1981, the RO denied 
entitlement to service connection for psychiatric disability 
specified as "nervous condition (post traumatic stress 
syndrome)."  The evidence that was before the RO at the time 
of its August 1981 denial included the veteran's service 
medical records, as well as the private evidence set out 
above.  The RO notified the veteran as to the August 1981 
decision and his appellate rights by letter dated in 
September 1981 and sent to his address of record.  The 
veteran did not file a notice of disagreement within one year 
of such notification.  

The next correspondence in the claims file is date-stamped as 
received May 9, 1985, and indicates the veteran's intent to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder, specifically PTSD. 

Additional evidence was submitted in support of the claim 
thereafter.

Service personnel records were received, documenting the 
veteran's combat status.

In April 1985, the veteran underwent psychological 
assessment.  The report shows that the examiner concluded 
that the veteran was depressed and frustrated about his 
inability to deal with his Vietnam experience.

In July 1985 a social worker interviewed the veteran, and set 
out a history to include the veteran's report of combat 
experiences and his claimed response to them.  The social 
worker concluded that, given the intensity of the veteran's 
combat experiences, it was surprising that he functioned as 
well as he did.

In February 1986, the veteran presented for a VA examination.  
At that time the veteran also indicated that he had had a 
number of psychiatric difficulties that had required 
counseling and treatment.  He described insomnia, nightmares, 
repetitive and intrusive thoughts about combat, feelings of 
guilt, irritability and other symptoms.  The veteran reported 
that he had paranoid thoughts, and that he kept guns all over 
his house.  The examiner concluded that the veteran gave a 
history of symptoms that were consistent with PTSD.  The 
diagnosis was PTSD.

In a statement dated in February 1986, a private physician 
reported treatment of the veteran over a two-year period, to 
include for symptoms related to PTSD.

In a rating decision dated in May 1986, the RO established 
service connection for PTSD and assigned an initial 10 
percent rating, effective May 9, 1985.  The RO notified the 
veteran of that decision by letter dated in June 1986.  The 
rating was increased to 50 percent, retroactive to May 9, 
1985, by rating decision dated in July 1987; and, increased 
to 100 percent, retroactive to May 9, 1985, by rating 
decision dated in August 1997.

The claims file contains a May 1994 statement from a social 
worker who opined that the veteran was suffering from PTSD at 
the time of his return from Vietnam.  The social worker 
stated that his office burned down in 1980, destroying the 
majority of treatment records and other clinical information.  
The social worker indicated the veteran had been treated by a 
psychiatrist in 1978, and that medication was prescribed at 
that time.  The social worker included a description of the 
symptoms for which the veteran continues to obtain treatment.

In a May 1994 medical statement, Dr. Langer stated that,

though not formally stated, this stress 
and tension and probably recurring 
depression pattern of symptoms related to 
his pain, the frustration with receiving 
what he perceives as injustice in his 
hearing process and the limitations he 
operates under have been present for 
going on twenty years.  Whether this 
represents a formal Post Traumatic Stress 
Syndrome picture would be a good thing to 
evaluate as clearly this has been a 
pattern throughout his post Vietnam life.

The veteran presented testimony at a hearing at the RO in 
February 1995.  He indicated that he did not appeal the 
August 1981 denial of service connection for PTSD because he 
did not have access to a veterans claims representative and 
because he was uninformed as to the appropriate manner in 
which to proceed with an appeal.  He stated that he was 
unaware of his procedural and appellate rights, and that the 
RO should have taken these facts into account and awarded 
service connection for PTSD as of February 17, 1981, the date 
of his original claim.  At the time of the veteran's May 1997 
hearing before a member of the Board, he indicated that he 
had been unable to adequately pursue his claim for service 
connection for PTSD in the past due to the severe nature of 
his symptoms.

In a May 2000 statement, the veteran offered argument 
pertinent to his CUE claim.  He cited his May 1969 separation 
examination as not having been considered in connection with 
the CUE determination.  He also cited a change in VA law and 
practice, specifically that prior to 1993 no diagnosis of 
PTSD was required for a service connection grant.  He further 
argued as to the insufficiency of the 1981 VA examination and 
cited an error in terms of VA not ordering additional 
development.  The veteran cited his complained of 
symptomatology at discharge as indicative of the presence of 
PTSD, and VA's adoption of PTSD as a diagnosis only as of 
1980.

In June 2001, the veteran testified before the Board.  He 
argued that the 1981 RO decision was erroneous in that it was 
based on an examination pertinent to his shrapnel wound and 
not specific to mental disorders.  He and his spouse argued 
that the veteran had always exhibited PTSD symptoms.  The 
veteran argued that the incorrect law was applied in 1981 as 
no diagnosis of PTSD was required until 1993.  The veteran 
and his spouse also argued that there was adequate evidence 
of record in 1981 to grant service connection for PTSD 
insofar as medical evidence noted nervousness and other 
symptoms attributable to the veteran's military service.  

Pertinent Criteria

Service Connection

As extant at the time of the August 1981 RO decision, in 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C. § 310 (1976); 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1981, 2000).  

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Mental Disorders 
(Schedule).  38 C.F.R. Part 4 (1980).

Finality

Governing regulations provide that, an appeal consists of a 
notice of disagreement filed in writing within one year of 
decision notification, and, after a statement of the case has 
been furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 19.112, 19.113, 19.116, 19.118 (1981).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1981) [38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2000)].  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 of this part.  38 C.F.R. § 3.104(a) (2000).

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.160(e) (2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

CUE

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three- pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  

Id. 

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete record rather than 
an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).


Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155 (2000).

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell v. Derwinski, 2 
Vet. App. 611 (1992) is not applicable prior to Bell, which 
was decided in 1992.  See Lynch v. Gober, 10 Vet. App. 127 
(1997).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).

The award of benefits based on a finding of error in a prior 
decision under 38 C.F.R. § 3.105 is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k).

Regulations further provide that, unless specifically 
provided otherwise, the effective date of an award of 
compensation based on a claim which has been reopened after 
final adjudication shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of the 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(1)(ii), (r).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a).  For PTSD service connection claims, an 
effective date prior to the date of claim cannot be assigned 
under 38 C.F.R. § 3.114(a) unless the claimant met all 
eligibility criteria for the liberalized benefit on April 11, 
1980, the effective date of the regulatory amendment adding 
the diagnostic code for PTSD, and such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  See VAOPGCPREC 
26-97 (July 16, 1997), 62 Fed. Reg. 63604 (1997).

The addition of PTSD as a diagnostic entity in VA's Schedule 
for Rating Mental Disorders was a "liberalizing VA issue" 
for purposes of 38 C.F.R. § 3.114(a).  

The provisions of 38 C.F.R. § 3.114 (2000) apply both to 
original and reopened claims.  Specifically, the effective 
dates of awards under 38 C.F.R. § 3.114 are assigned as 
follows:

(1)  If a claim is reviewed on the 
initiative of VA within one year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within one year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.

(2)  If a claim is reviewed on the 
initiative of VA more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of 
entitlement.

(3)  If a claim is reviewed at the 
request of the claimant more than one 
year after the effective date of the law 
or VA issue, benefits may be authorized 
for a period of one year prior to the 
date of receipt of such request. 

38 C.F.R. § 3.114(a).

Analysis

Initial Matters

During the pendency of the veteran's appeal, but after the 
RO's most recent consideration of the issues on appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing CUE and effective dates.  He has, by 
information letters, rating actions, the statement of the 
case and supplemental statements of the case, been advised of 
the evidence considered in connection with his appeal, and 
the evidence potentially probative of the claim throughout 
the procedural course of the claims process, to include the 
fact that CUE claims may be adjudicated based on 
consideration only of the evidence extant at the time of the 
decision in question.  See 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)(1), 
(e)).  He has provided arguments in support of his appeal of 
these matters.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this appeal 
without first affording the RO an opportunity to consider 
such anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specifically to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's appeal.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Finality

The RO denied entitlement to service connection in its August 
1981 rating decision and properly notified the veteran as to 
the denial at his address of record.  At that time the RO 
provided the veteran with notice of his appellate rights.  He 
did not express disagreement with the determination within 
one year of the RO's notification.  38 C.F.R. §§ 19.112, 
19.113, 19.116, 19.118 (1981).  Thus, the decision became 
final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1981) [38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2000)].  

The veteran has argued that he was not properly informed of 
the August 1981 denial, that he was inadequately represented 
or otherwise assisted in his claim, and/or that the severity 
of his disability was of a degree so as to prevent him from 
pursuing his appellate options even if notified.

With respect to notification, as set out above, the RO 
clearly notified the veteran via its September 1981 letter as 
to the August 1981 denial and also advised him of his 
appellate rights at that time.  The claims file does not 
reflect that such information was sent to an incorrect 
address or that it was returned as undeliverable.  The law 
presumes the regularity of the administrative process absent 
clear evidence to the contrary.  See Saylock v. Derwinski, 
3 Vet. App. 394, 395 (1992) (quoting United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 
71 L.Ed. 131 (1926)); see also Warfield v. Gober, 10 Vet. 
App. 483 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996).  
The Board acknowledges that the presumption of regularity may 
be rebutted by "clear evidence to the contrary," see Ashley 
v. Derwinski, 2 Vet. App. 307, 309 (1992); however, clear 
evidence to the contrary has been interpreted as evidence 
that the document in question has been mailed to an incorrect 
address.  See Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(citing Piano v. Brown, 5 Vet. App. 25, 27 (1993) (per 
curiam).  This veteran's assertion as to the lack of 
notification is not the type of "clear evidence" to the 
contrary sufficient to rebut the presumption of regularity.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

Here the Board also recognizes the veteran's note that he was 
without representation at the time of the August 1981 
decision.  However, the RO's notice to the veteran relevant 
to appellate procedures included information as to his rights 
and opportunity for representation, if he desired such.  The 
claims file as extant in August 1981 reveals no intent on the 
veteran's part to seek such representation and, in any case, 
a claimant need not be represented to file an appeal.  

Finally, the Board notes the veteran's argument that his PTSD 
prevented him from filing an appeal.  However, the medical 
evidence of record in August 1981 fails to show that the 
veteran was medically deemed incompetent or otherwise shown 
to be incapacitated so as to prevent him from seeing to his 
affairs, to include his pursuit of VA benefits.  In fact, the 
record shows that, to the contrary, the veteran was able to 
pursue VA benefits for his shrapnel wound.

Thus, the Board concludes that the above arguments are 
unsupported by the facts and do not operate to prevent the 
August 1981 RO decision from becoming final.  That decision 
did become final as to the question of entitlement to service 
connection for PTSD.  38 U.S.C. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).


CUE

The veteran in this case seeks an effective date prior to the 
currently assigned May 9, 1985, for the grant of service 
connection for PTSD.  In so doing he has, first, alleged CUE 
in the August 1981 RO decision that initially denied service 
connection for PTSD.  38 C.F.R. § 3.105(a).

The determination as to whether CUE is shown in the August 
1981 prior decision must be based only on consideration of 
the evidence of record at the time of the decision in 
question, and with consideration of the laws extant at that 
time.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Mental Disorders.  
However, despite recognition of such as a disability for VA 
compensation purposes, no medical professional diagnosed the 
veteran with PTSD at any time prior to the August 1981 RO 
decision.  The law, as extant in August 1981 and today, 
provides that to support a grant of service connection, there 
must be competent evidence of a diagnosis of the disability 
for which service connection is claimed.  See 
38 C.F.R. § 3.303 (1981, 2000).  Insofar as the facts of 
record at the time of the August 1981 decision did not 
include a competent diagnosis of psychiatric disability in 
the form of PTSD, the RO's denial of service connection was 
consistent with and supported by the factual record and the 
extant law.  

The veteran's CUE arguments essentially amount to first, an 
allegation that the RO misapplied extant law; second, that 
the RO failed to obtain proper development upon which to 
consider the claim; and, third, that the RO generally 
improperly weighed the available medical and service 
evidence.

The Board will first address the veteran's assertions 
relevant to interpretation of the law governing service 
connection, noting, as does the veteran, language in the 
Court's September 1999 Order.  The Court set out that the 
Board, in its September 1997 decision, did not, in finding 
there was no CUE in the August 1981 RO decision, "address 
the law that existed at the time of the rating decision, law 
that had been liberalized shortly before that decision to 
make it easier for a veteran to establish service connection 
for PTSD."  The Court specifically stated that "there is no 
indication that a diagnosis of PTSD was a prerequisite for 
service connection for PTSD until codification of 38 C.F.R. 
§ 3.304(f) in 1993", and cited VAOPGCPREC 26-97, which, in 
part, noted VA's practice, since March 1980, of requiring 
that the record reflect a stressor during service and current 
PTSD symptomatology (as opposed to diagnosis).

The General Counsel opinion in question was crafted in 
specific response to a fact pattern where, in fact, the 
addition of PTSD as a diagnosis was liberalizing for that 
veteran.  In this case, however, PTSD was already recognized 
as a diagnosis at the time of the RO's unappealed August 1981 
decision. 

The Court has cited VAOPGCPREC 26-97, relevant to VA's 
practice that "for PTSD to be service connected, the record 
must reflect that the claimant experienced a stressor during 
service and that he or she currently exhibits PTSD 
symptomatology."  Although the Court suggests such language 
as evidence of VA practice to grant service connection based 
on symptom-manifestation without a diagnosis, a full reading 
of VAOPGCPREC 26-97, particularly in connection with 
governing laws and regulations extant in August 1981, makes 
clear that VAOPGCPREC 26-97 is speaking as to the 
liberalizing effect of enactments easing the requirement of 
an in-service diagnosis, or even in-service manifestation of 
PTSD symptoms.  In point, the General Counsel opinion sets 
out that the amendment to the schedule to add PTSD was to 
conform with DSM-III in that the previously governing DSM-II 
made no reference to the delayed onset of anxiety neurosis, 
the diagnosis previously utilized in rating traumatic 
neurosis.  The DSM-III specifically acknowledged that the 
"the symptoms of the new diagnostic category, PTSD, could 
'emerge after a latency period of months or years following 
the trauma.'"  

Still controlling in August 1981, were 38 U.S.C. § 310 (1976) 
and 38 C.F.R. § 3.303(d) (1981) (emphasis added), which 
clearly set out that "service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service." 

A review of the particular facts of this case as extant in 
August 1981 shows that despite VA recognition of PTSD as a 
diagnostic entity, and despite medical evidence showing 
acknowledgment of psychiatric symptoms alongside notation 
that such may be associated with the veteran's Vietnam 
service, no medical professional diagnosed PTSD or other 
acquired psychiatric disorder related to his military 
service.  38 C.F.R. § 3.303.  The RO decision was thus 
consistent with governing law requiring competent evidence of 
a current disability, and with extant evidence showing a lack 
of diagnosis of such.

To the extent the veteran argues argued that the RO failed to 
assist him by obtaining an adequate examination to determine 
if he had PTSD at that time, the Board emphasizes that a 
breach by VA of its duty to assist cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
record rather than an incorrect one.  Caffrey v. Brown, 
6 Vet. App. 377, 383-384 (1994).  

The veteran has, as noted, also presented arguments that in 
effect amount to a disagreement with how the RO weighed the 
facts in August 1981.  He has argued that the RO did not give 
enough significance to his combat status or to his 
demonstrated symptomatology, and that the RO improperly 
considered a VA examination pertinent to his shrapnel wounds 
and not specific to mental disorders.  The fact remains that 
mere disagreement with the RO's weighing of medical evidence 
extant in August 1981 does not amount to CUE.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  Again, the record, 
as extant in August 1981, shows no diagnosed PTSD/anxiety 
disorder attributable to the veteran's period of service.  As 
such, no error, of the sort that is undebatable, is shown and 
no CUE exists in the August 1981 decision.  
38 C.F.R. § 3.105(a).  The veteran's remedy was to appeal the 
August 1981 rating decision.  As he did not do so, the 
decision became final.

Effective Date

As no CUE has been found in the unappealed August 1981 RO 
decision, such decision is final and the effective date for a 
later grant of service connection necessarily must be 
subsequent to the date of that decision.  See 
38 C.F.R. §§ 3.105, 3.400.

While the Board acknowledges that the addition of PTSD as a 
diagnostic entity in the VA's Schedule for Rating Mental 
Disorders was a "liberalizing VA issue," it does not have 
that effect in the instant veteran's case, as such diagnosis 
was already recognized for VA compensation purposes at the 
time of the RO's August 1981 denial.  See 38 C.F.R. § 
3.114(a); VAOPGCPREC 26-97.  The August 1981 RO denial was 
based on the absence of a PTSD diagnosis in the record, 
despite specific consideration of such diagnosis and VA 
recognition of such as a diagnostic entity.  In effect, the 
RO did consider whether the veteran met the eligibility 
criteria for the liberalized benefit and determined that he 
did not, on the basis that the evidence of record at the time 
did not show the presence of a posttraumatic stress neurosis.  
Thus, there would be no basis for an effective date prior to 
the date of claim, pursuant to the holding of VAOPGCPREC 26-
97.  

Service connection for PTSD was eventually granted based on 
new and material evidence in the form of a diagnosis of PTSD, 
and not based on the enactment of any liberalizing law.  
Therefore, the case is governed by criteria pertinent to 
effective dates for reopened claims, and not pursuant to 
38 C.F.R. § 3.114(a); VAOPGCPREC 26-97.  Under 38 C.F.R. 
§ 3.400, the effective date of an award of disability 
compensation based on a claim reopened after final 
disallowance shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii), (r).  The effective date of an 
award based on a claim reopened after final adjudication 
shall not be earlier than the date of receipt of application 
therefor.  38 C.F.R. § 3.400(q), (r).  

The currently assigned effective date of May 9, 1985, was 
assigned based on VA's receipt of the veteran's claim to 
reopen.  The record in this case is very clear in showing the 
receipt of neither medical evidence nor other 
correspondence/documentation from the veteran in the interim 
from the August 1981 final rating decision until May 9, 1985, 
the date the RO assigned as the effective date for the grant 
of service connection for PTSD.  Thus, the facts establish 
the absence of any PTSD claim in the interim between the 
final August 1981 RO decision and the RO's receipt of the 
veteran's May 1985 application to reopen his claim.  Absent 
evidence of an earlier received claim to reopen, as in this 
case, an earlier effective date is not warranted.

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for PTSD, is clearly 
May 9, 1985, the date the RO received notice of the veteran's 
intent to pursue a reopened PTSD claim.  There is, literally, 
no evidence on file that can be construed as an informal or 
formal claim or request to reopen a claim prior to that date 
and subsequent to the final August 1981 rating decision.  See 
38 C.F.R. §§ 3.1(p), 3.151, 3.155.

The Board is cognizant of the veteran's argument that an 
earlier effective date is warranted because he believes that 
his psychiatric symptoms, dating back to service, have always 
represented PTSD.  He has also submitted medical evidence to 
that effect.  However, such evidence was received and is 
dated subsequent to receipt of his claim to reopen.  Also, 
the veteran argues that he first filed a formal claim for 
service connection for a psychiatric disorder in 1981 and, 
thus, he should be awarded service connection effective at 
least from that time.  However, the Board is constrained from 
assigning an earlier effective date absent regulatory 
provisions authorizing such.  No such provision exists which, 
upon application to the facts of this case, would result in 
assignment of an earlier effective date.  As a result, the 
claim for an earlier effective date must be denied.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b), (q)(1)(ii), 
(r).



ORDER

The appeal, based on CUE in the August 1981 RO decision 
denying entitlement to service connection for PTSD, is 
denied.

An effective date prior to May 9, 1985, for the grant of 
service connection for PTSD is denied.



			
	Lawrence M. Sullivan	M. Sabulsky
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
D. C. Spickler
	Member, Board of Veterans' Appeals

 

